DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 

“means for identifying control data” in Claim 2.
“means for storing data” in Claim 3.
“means for extracting the control data” in Claim 4.
“means for sending communication” in Claim 6.
“means for preventing the means for analyzing” in Claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure for the above limitation are construed as:
“means for analyzing data” and “means for determining whether the media is an advertisement” in claim 1 are “analog or digital circuit(s), logic circuts, programmable processor(s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s))” in paragraph 0036.
“means for identifying control data” in Claim 2 is “analog or digital circuit(s), logic circuts, programmable processor(s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s))” in paragraph 0036.
“means for storing data” in Claim 3 is “floppy disk drives, hard drive disks, compact disk drives, Blu-ray disk drives, RAID systems, and digital versatile disk (DVD) drives” in paragraph 0058.

“means for sending communication” in Claim 6 is “a transmitter, a receiver, a transceiver, a modem and/or network interface card” in paragraph 057.
“means for preventing the means for analyzing” in Claim 7 is “analog or digital circuit(s), logic circuts, programmable processor(s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s))” in paragraph 0036.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 9, 12, 15, 16, 17 and 21 of U.S. Patent No. 10,943,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims are similar scope as in the chart below.
Patent 10943252
Instant Application
Claim 1, 9 and 17
1. An apparatus comprising: 
Claim 1, 9 and 17-18
1. An apparatus comprising: 

means for analyzing data, the mean for analyzing data to:

means for analyzing data, the mean for analyzing data to:

analyze a control message associated with a media player application to determine whether a user attempted to activate a user-selectable media application control presented in a user interface while the media player application presented media; 

analyze a control message associated with a media player application to determine whether a user attempted to activate a user-selectable media application control presented in a user interface while the media player application presented media; 

analyze control data associated with the user-selectable media application control to determine whether the user- selectable media application control presented in the user interface was activated;  and

analyze control data associated with the user-selectable media application control to determine whether the user- selectable media application control presented in the user interface was activated;  and

means for determining whether the media is an advertisement, the means for determining to:

means for determining whether the media is an advertisement, the means for determining to:

determine at least one of the media is not an advertisement or the media does not include an advertisement when (a) the user attempted to activate the user-selectable media application control and (b) the user-selectable media application control presented in the user interface was activated; and determine at least one of the media is an advertisement or the media includes an advertisement when (a) the user attempted to activate the user-selectable media application control and (b) the user-selectable media application control presented in the user interface was not activated.  

determine at least one of the media is not an advertisement or the media does not include an advertisement when (a) the user attempted to activate the user-selectable media application control and (b) the user-selectable media application control presented in the user interface was activated; and determine at least one of the media is an advertisement or the media includes an advertisement when (a) the user attempted to activate the user-selectable media application control and (b) the user-selectable media application control presented in the user interface was not activated.  
Claim 3
 The apparatus of claim 1, further including a control data analyzer to identify the control data associated with the user-selectable media application control in a stream of data received by the media player application. 
Claim 2, 10
2. The apparatus of claim 1, further including means for identifying the control data associated with the user-selectable media application control in a stream of data received by the media player application.  
Claim 12
The method of claim 9, further including storing data representative of the media.
Claim 3, 11
3. The apparatus of claim 1, further including means for storing data representative of the media.  

The apparatus of claim 1,  including a media type identifier to extract the control data from media player data corresponding to the media player application.
Claim 4, 12
4. The apparatus of claim 1, means for extracting the control data from media player data corresponding to the media player application.  
Claim 6
The apparatus of claim 1, wherein the user-selectable media application control corresponds to at least one of a closed captioning control, a fast forward control, or a pause control.
Claim 5, 13
5. The apparatus of claim 1, wherein the user-selectable media application control corresponds to at least one of a closed captioning control, a fast forward control, or a pause control.  
Claim 15
The method of claim 9, further including communicatingthe determination of whether the media is an advertisement or the media  includes an advertisement  to a data collection entity.
Claim 6, 14
6. The apparatus of claim 1, further including means for sending a communication to a data collection entity, the communication including the determination of whether the media is an advertisement or the media includes an advertisement.  
Claim 16
The method of claim 9, further including preventing the determining of whether the media is an advertisement or the media includes an advertisement when the media player application is determined to be buffering data.
Claim 7, 15, 19
7. The apparatus of claim 1, further including means for preventing the means for analyzing from determining whether the media is an advertisement or the media includes an advertisement when the media player application is determined to be buffering data.  

wherein: the data analyzer is external to a device that is to implement the media player application; and the media type analyzer is external to the device that is to implement the media player application.
Claim 8, 16, 20
8. The apparatus of claim 1, wherein: the means for analyzing is external to a device that is to implement the media player application; and the means for determining is external to the device that is to implement the media player application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142